DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In view of the appeal brief filed on January 12, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth above.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing at the end of this action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-22 and 24-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2008/0254773 A1) in view of Crockett et al. (US 2003/0059023 A1).
As to claim 1, Lee discloses a method of controlling presentation of content on a communication device [paragraph 0001], the method comprising:
upon receipt of notification of initiation of a communication connection [connection] from a first device [origin device] associated with a first party to a second device [endpoint device] associated with a second party [A connection can be initiated. The connection 
pausing [delayed] establishment of the communication connection without soliciting action by the first party [The formation of a connection can be delayed in order to present all of the selected information, paragraph 0035]; and 
during said pausing, transmitting selected content [Adaptive information, a user is attempting to contact, a user's location, a user's local time or any other suitable criteria.] toward the first device [Presenting adaptive information, toward the user device of a communications system during the delay. FIG. 2 and paragraphs 0036-0037]; and
wherein the first device displays the selected content after receipt [Device 300 includes screen 310 which can be a touch-screen that is operable to both display adaptive information and receive user input, paragraph 0044]. 
Lee fails to disclose that the adaptive information presented to the user comprises a guide to routing the communications as claimed.
However,  Crockett teaches the selected content comprises a guide to routing the communication connection [In accordance with one of blocks 214, 218, 220, the system detects the menu selection made by the caller. At block 224, the call is routed according to the menu selection received at block 222. FIG. 2 and paragraph 0038]. 
Lee and Crockett are analogous because they are all directed to automation information presentation. One of ordinary skill in the art at the time of the invention would have found obvious using the menu options presented to the caller to enhance call routing taught by Crockett in an automation presentation presented to the user such as that of Lee as suggested by Crockett, for the obvious purpose of modifying the presentation of Lee adding the routing menu 

As to claim 2. Lee discloses the method of claim 1, wherein pausing establishment of the communication connection comprises: transmitting to the first device a signal indicating that the communication connection should be paused [The connection can be delayed in order to present all of the selected information. paragraph 0035];
wherein, in response to receipt of the signal, the first device initiates a delay in establishing the communication connection [A cellular telephone system may delay the finalization of a call in order to finish presenting all of the adaptive Information about the person a user is calling. paragraph 0035]. 

As to claim 3, Lee discloses the method of claim 1, wherein: the communication connection is a call [Placing a call. paragraph 0025]: and 
pausing establishment of the communication connection comprises instructing the first device to delay completion of dialing of the call [A cellular telephone system may delay the finalization of a call in order to finish presenting all of the adaptive information about the person a user is calling. paragraph 0035].

As to claim 4, Lee discloses the method of claim 1, wherein pausing establishment of the communication connection comprises: transmitting to a call server [Communication Server 630 on FIG. 6] associated with the first device a signal indicating that the communication connection One device can be the origin of the connection, and the other device can be the endpoint. paragraph 0025]; 
wherein, in response to receipt of the signal, the call server initiates a delay in completing the establishment of the communication connection [A cellular telephone system may delay the finalization of a call in order to finish presenting all of the adaptive information about the person a user is calling. paragraph 0035].

As to claim 5, Lee discloses the method of claim 1, wherein: the communication connection is a call [A connection event can relate to the formation of a connection [e.g., placing a call). paragraph 0025]; and 
pausing establishment of the communication connection comprises instructing a call server associated with the first device to delay signaling of the call toward the second device [A cellular telephone system may delay the finalization of a call in order to finish presenting ail of the adaptive information about the person a user is calling. paragraph 0035].

As to claim 6, Lee discloses the method of claim 1, wherein the selected content is navigated by the first party [The system can prompt a user about what adaptive information the originated user would like. paragraph 0029].

As to claim 7, Lee discloses the method of claim 1, wherein the selected content is selected by the second party [The system can prompt a user about what adaptive information the endpoint user would like. paragraph 0029]. 



As to claim 9, Lee discloses the method of claim 1, wherein the selected content is displayed one or more of: during said pausing [Transmitting a notice that the formation of the connection may be delayed in order to finish presenting adaptive information. paragraph 0036].

As to claim 11, Lee discloses the method of claim 1, wherein the selected content further comprises information regarding a previous transaction between the first party and the second party [Transmitting a notice that the formation of the connection may be delayed in order to finish presenting adaptive information. paragraph 0036]. 
As to claim 12, Lee discloses the method of claim 1, wherein the selected content further comprises content displayed on one or more of the first device and the second device at the time of initiation of the communication connection [Device 300 can include screen 310 which can be a touch-screen that is operable to both display adaptive information and receive user input. paragraph 0044]. 

As to claim 13, Lee discloses a non-transitory computer-readable medium storing instructions [Data Storage Circuitry 616 on FIG. 6] that, when executed by a 
upon receipt of notification of initiation of a communication connection [connection] from a first device [origin device] associated with a first party to a second device [endpoint device] associated with a second party [A connection can be initiated. The connection can be between two devices in a communications system. One device can be the origin of the connection, and the other device can be the endpoint. paragraph 0026]; 
pausing establishment of the communication connection [delayed] without soliciting action by the first party [The formation of a connection can be delayed in order to present all of the selected information. paragraph 0035]; and 
during said pausing, transmitting selected content [Adaptive information, the person, a user is attempting to contact, a user's location, a user's local time or any other suitable criteria] toward the first device [Presenting adaptive information towards the user of the system during the delay. FIG. 2 and paragraphs 0036-0037]; and 
wherein the first device display the selected content after receipt [A cellular telephone system may delay the finalization of a call in order to finish presenting all of the adaptive information about the person a user is calling. paragraph 0035].
Lee fails to disclose that the adaptive information presented to the user comprises a guide to routing the communications as claimed.
However,  Crockett teaches the selected content comprises a guide to routing the communication connection [In accordance with one of blocks 214, 218, 220, the system  FIG. 2 and paragraph 0038]. 
Lee and Crockett are analogous because they are all directed to automation information presentation. One of ordinary skill in the art at the time of the invention would have found obvious using the menu options presented to the caller to enhance call routing taught by Crockett in an automation presentation presented to the user such as that of Lee as suggested by Crockett, for the obvious purpose of modifying the presentation of Lee adding the routing menu of Crockett in order to establish a customized call screening and call routing system, by combining prior art elements according to known methods to yield predictable results. 

As to claim 14, Lee discloses an apparatus [600 on FIG. 6 ] for controlling presentation of content on a communication device external to the apparatus, the apparatus comprising: 
one or more processors [Processor Circuitry 612 on FIG. 6]; and 
memory storing instructions that, when executed by the one or more processors [Data Storage Circuitry 616 on FIG. 6], cause the apparatus to: 
upon receipt of notification of initiation of a communication connection from a first device associated with a first party to a second device associated with a second party [A connection can be initiated. The connection can be between two devices in a communications system. One device can be the origin of the connection, and the other device can be the endpoint. paragraph 0026]; 
pause establishment of the communication connection without soliciting action by the first party [The formation of a connection can be delayed in order to present all of the selected information. paragraph 0035]; and 

wherein the first device displays the selected content after receipt [A cellular telephone system may delay the finalization of a call in order to finish presenting all of the adaptive information about the person a user is calling. paragraph 0035].
Lee fails to disclose that the adaptive information presented to the user comprises a guide to routing the communications as claimed.
However,  Crockett teaches the selected content comprises a guide to routing the communication connection [In accordance with one of blocks 214, 218, 220, the system detects the menu selection made by the caller. At block 224, the call is routed according to the menu selection received at block 222. FIG. 2 and paragraph 0038]. 
Lee and Crockett are analogous because they are all directed to automation information presentation. One of ordinary skill in the art at the time of the invention would have found obvious using the menu options presented to the caller to enhance call routing taught by Crockett in an automation presentation presented to the user such as that of Lee as suggested by Crockett, for the obvious purpose of modifying the presentation of Lee adding the routing menu of Crockett in order to establish a customized call screening and call routing system, by combining prior art elements according to known methods to yield predictable results. 

As to claim 15 is rejected as claim 2’s rejection above. 



As to claim 17 is rejected as claim 4’s rejection above.

As to claim 18 is rejected as claim 5’s rejection above.

As to claim 19 is rejected as claim 6’s rejection above.

As to claim 20 is rejected as claim 7’s rejection above.

As to claim 21 is rejected as claim 8’s rejection above.

As to claim 22 is rejected as claim 9’s rejection above.

As to claim 24 is rejected as claim 11’s rejection above.

As to claim 25 is rejected as claim 12’s rejection above.



















Claims 26 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee and Crockett in view of Oldach et al. (US 2009/0136018 Al). 
As to claim 26, Lee and Crockett discloses an adaptive information including a routing guide but fail to disclose routing the communication connection within an organization comprising the second party. 
However, Oldach teaches the guide comprises a menu for routing the communication connection within an organization comprising the second party [If the caller  places a call to the free DAS and is interested in obtaining the telephone number for a pizza restaurant, an advertisement for pizza specials in the caller's locality will likely have a much higher paragraph 0023]. 
Lee, Crockett and Oldach are analogous because they are all directed to automation information presentation. One of ordinary skill in the art at the time of the invention would have found obvious using the directory assistance that provide connection to the second organization (pizza place) taught by Oldach in an automation presentation with a guiding routing menu such as that of Lee and Crockett as suggested by Oldach, for the obvious purpose of modifying Lee and Crockett adding the advertising options of Oldach in order to reduce cost of choosing a directory assistance to connect the user, by combining prior art elements according to known methods to yield predictable results.

As to claim 27 is rejected as claim 16’s rejection above. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 16 of U.S. Patent No. 9,819,812 B2 in view of Crockett. The patented claims would anticipate the application claims since they are narrower than the application claims. 
 a method of controlling presentation of content on a communication device which perform the feature of displayed on the second communication device before the call rings at the second communication device.     
The pending claim 1 recited a method of controlling presentation of content on a communication device which perform the similar feature of the first device and/or the second device display the selected content after receipt. 
The difference between the two claims is that the pending claim 1 recited additional elements, “communication connection, pausing establishment of the communication connection without soliciting action by the first party, during said pausing, transmitting selected content toward the first device and/or the second device; wherein the selected content comprises a guide to routing the communication connection and wherein the first device and/or the second device display the selected content after receipt” to perform the claimed feature.
The patent claim 1 fails to disclose the differences of pending claim 1 such as it would have been obvious for one of ordinary skill in the art at the time of the invention to modify the patent claim using the prior art disclosure taught by Crockett under the same motivation as stated in the rejection of pending claim 1 above.
Pending claims 13 and 14 are obviously rejected by patent claims 15 and 16 over the prior Crockett as stated on the claim 1 rejection above. See the table below. 

				
Pending claims
Patented claims
1. A method of controlling presentation of content on a communication device, the method comprising: upon receipt 
  
13.    A non-transitory computer-readable medium storing instructions that, executed by a processor, cause the processor to perform a method of controlling presentation of content on a communication device, the method comprising: upon receipt of notification of initiation of a communication connection from a first device associated with a first party to a second device associated with a second party: pausing establishment of the communication connection without soliciting action by the first party; and during said pausing, transmitting selected content toward the first device and/or the second device; wherein the selected content comprises a guide to routing the communication connection; and wherein the first device and/or the second 
 
14.    Apparatus for controlling presentation of content on a communication device external to the apparatus, the apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: upon receipt of notification of initiation of a communication connection from a first device associated with a first party to a second device associated with a second party: pause establishment of the communication connection without soliciting action by the first party; and during said pausing, transmit selected content toward the first device and/or the second device; wherein the selected content comprises a guide to routing the communication connection; and wherein the first device and/or the second 

15.    A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method of controlling presentation of content on a communication device, the method comprising: receiving electronic notification of initiation of a call from a first party operating a first communication device to a second party that operates a second communication device; delaying the call without soliciting action by the first party; and causing pre-ring content to be transmitted to and displayed on the second communication device before the call rings at the second communication device.
16.    Apparatus for controlling presentation of content on a communication device external to the apparatus, the apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive electronic notification of initiation of a call from a first party operating a first communication device to a second party that operates a second communication device; delay the call without soliciting action by the first party; and cause pre-ring content to be transmitted to and displayed on the second communication device before the call rings at the second communication device.












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GERALD GAUTHIER/Primary Examiner, Art Unit 2653     
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653                                                                                                                                                                                                                                                                                                                                                                                                           
February 9, 2021